Mr. Justice Brennan,
dissenting.
Although I am in substantial agreement with my Brothers Douglas and Marshall that this case is distinguishable from our recent decision in United States v. Kras, 409 U. S. 434 (1973), I see no reason to set this case for argument in light of the majority's firmly held view that Kras is controlling. On the merits, I would reverse for the reasons stated in my separate opinion in Boddie v. Connecticut, 401 U. S. 371, 386 (1971) (concurring in part). See also United States v. Kras, supra, at 457 (opinion of Douglas and Brennan, JJ.).